 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWONE STOKES,                                       Case No. 1:19-cv-01245-EPG (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
               v.
                                                            SACRAMENTO DIVISION OF THE
14    GANTS,                                                EASTERN DISTRICT OF CALIFORNIA

15                       Defendant.
16
            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
17
     U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.
18

19   § 1915.

20          In his complaint, Plaintiff alleges a violation of his civil rights by Defendant. The alleged

21   violation took place in San Joaquin County, which is part of the Sacramento Division of the

22   United States District Court for the Eastern District of California. Therefore, the complaint

23   should have been filed in the Sacramento Division.
24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25   court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action
26   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff's application
27   to proceed in forma pauperis.
28          Good cause appearing, IT IS HEREBY ORDERED that:

                                                        1
 1           1. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Sacramento; and

 3           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 4   filed at:

 5                                  United States District Court
                                    Eastern District of California
 6                                  501 “I” Street, Suite 4-200
                                    Sacramento, CA 95814
 7

 8

 9   IT IS SO ORDERED.

10
         Dated:    September 17, 2019                           /s/
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
